ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FOURTH CIRCUIT, PARISH OF ST. BERNARD PER CURIAM: 1 Writ granted. The trial court’s ruling granting defendant’s motion to quash is reversed and the matter is remanded for further proceedings. La.C.Cr.P, art. 434 “prohibits the divulgence of testimony and other matters occurring during grand jury meetings.” State v. Gutweiler, 06-2596, 14 (La. 4/8/08), 979 So.2d 469, 479. Therefore, divulgence by the sheriffs office of two subpoenas duces tecum, which did not include testimony or evidence presented to the grand jury in the instant matter, did not violate grand jury secrecy. Moreover, revealing the mere existence of a grand jury investigation is not a statutory ground for filing a motion to quash under La. C.Cr.P. art. 532 or art. 533. Accordingly, we reinstate the indictment. | jWEIMER, J., concurs in the result. | ¶ GUIDRY, J., concurs in the result. 1!HUGHES, J., concurs in the result.